Opinion by
Ekwall, J.
It iras stipulated that the Federal Reserve bank certified dual rates of exchange for the currencies involved in the liquidation of the entries'7for the dates of exportation of the merchandise covered by the entries and that the circumstances relating to the liquidation of the said entries are similar in all material respects to those in Abstract 54732. In view of this stipulation and following the cited decision it was held that the currencies of the invoices should have been converted in the manner directed by the judgment of this court in said Abstract 54732, in accordance with Bureau of Customs. Circular Letter No. 2675, dated October 19, 1949.